         Case 6:20-cv-00471-ADA Document 15 Filed 08/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

SITO MOBILE R&D IP, LLC, and
SITO MOBILE, LTD.,

                       Plaintiffs,                Case No. 6:20-cv-00471
v.                                                Jury Trial Demanded
FLOSPORTS, INC.,

                       Defendant.

               DEFENDANT’S CORPORATE DISCLOSURE STATEMENT
                       PURSUANT TO FED. R. CIV. P. 7.1

       Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendant FloSports, Inc. states that

it is a privately held corporation and has no parent corporation. No publicly held company owns

ten percent or more of FloSports, Inc.’s stock.

Dated: August 10, 2020                                Respectfully submitted,

                                                      By: /s/ Brian K. Erickson
                                                          John M. Guaragna
                                                          john.guaragna@dlapiper.com
                                                          Texas Bar No. 24043308
                                                          Brian K. Erickson
                                                          brian.erickson@dlapiper.com
                                                          Texas Bar No. 24012594
                                                          DLA PIPER LLP (US)
                                                          401 Congress Avenue, Suite 2500
                                                          Austin, TX 78701-3799
                                                          Tel: 512.457.7000
                                                          Fax: 512.457.7001

                                                      ATTORNEYS FOR DEFENDANT
                                                      FLOSPORTS, INC.




                                                  1
WEST\291290773.1
         Case 6:20-cv-00471-ADA Document 15 Filed 08/10/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing via

electronic mail to all counsel of record. Any other counsel of record will be served by first class

U.S. mail.

                                          /s/ Brian K. Erickson
                                              Brian K. Erickson




                                                 2
WEST\291290773.1
